Title: To George Washington from Edmund Randolph, 11 October 1776
From: Randolph, Edmund
To: Washington, George



Dear Sir
Wmsburg [Va.] Octr 11. 1776.

I congratulate your Excellency, as a Friend to the Reputation of Virginia, and the Interests of the Continent, that Colo. Harrison is again restored to the Councils of America. During his Absence at the Northward, he had been appointed one of our privy Council, but refused to qualify, as such. This afforded him an Opportunity, to vindicate himself from those malicious Insinuations, which first brought about his Disgrace. For he informed the Assembly, that his Honour, which had been so deeply wounded on a former Occasion, forbid him to accept any Office whatever, until the Stigma, impliedly fixed upon his Character by recalling him Home, was wiped away. His Defence, if that could be called a Defence, the Object of which was to efface unworthy Impressions, made by Accusers, who whispered Poison, and dar’d not shew themselves in open Day—was spirited without any Degree of Bravadoing, and satisfactory even to those, who were prejudiced against him. With this happy Revolution in their Opinion of an honest, and able Statesman, the Senate and House of Delegates, in the whole amounting to seventy four Members, have sent him back to Congress, in the Room of Mr Jefferson, who has resigned, with a Ballot of 69 to 5. These five are supposed to be the Remains of a certain Party, not unknown to your Excellency. Nor was this all. they farther thanked him for his past Services Nem: Con: In short, his late Disappointment has served to raise his Credit to a higher Pitch.

Our Soldiery are in a Situation, truly distressing to themselves, and the Country. To themselves, as they are now labouring under severe Autumnal Disorders, many of which prove Mortal, and to the Country, as we are apprehensive, that the upland People, on whom we chiefly depend for the Recruits, should be disgusted with the Service in the lower Parts which engender such Maladies. From what Cause the present general Sickness proceeds, I know not: but Wmsburg, which has hitherto been proverbial for general Health, is now notorious for the Contrary. The Assembly talk out of Doors upon the Subject of new Levies: but for God’s Sake from whence are they to be obtained? I hear, that our second Regiment, whose Term of Inlistment expired in September last, has little Prospect of Renewal: An ungenerous Neglect prevails in the upper Counties concerning the Defence of the lower. To be ingenuous, I am afraid, we can get neither Clothing or Arms for any more Troops. I am Dr Sir yr Excellency’s much oblig’d affte Servt

Edm: Randolph

